

Exhibit 10.4


SECOND AMENDED AND RESTATED SUBORDINATION AGREEMENT dated as of November 25,
2008 made by DREW INDUSTRIES INCORPORATED, a Delaware corporation (the
"Company") and each direct and indirect Subsidiary of the Company (each,
together with the Company, a "Credit Party"), with and in favor of JPMORGAN
CHASE BANK, N.A. (f/k/a JPMorgan Chase Bank) as agent (in such capacity, the
"Administrative Agent") for the Lenders (as defined in the Credit Agreement
referred to below).
 
Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of November 25, 2008 (as amended, supplemented, or modified from time
to time, the "Credit Agreement") among Kinro, Inc., an Ohio corporation, and
Lippert Components, Inc., a Delaware corporation, as Borrowers (the
"Borrowers"), the financial institutions party thereto as lenders (the
"Lenders") and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity the "Administrative Agent"). Terms used herein as defined terms and not
otherwise defined herein shall have the meanings given thereto in the Credit
Agreement. Reference is further made to the Amended and Restated Subordination
Agreement dated as of February 11, 2005 between the Credit Parties and the
Administrative Agent (as thereafter amended and supplemented from time to time,
the "Restated Subordination Agreement"), which instrument the parties agree is
being amended and restated hereby.
 
The Lenders have agreed to make Loans to the Borrowers upon the terms and
subject to the conditions specified in the Credit Agreement. Each Borrower is a
direct Subsidiary of the Company. The Credit Parties may make loans and advances
to other Credit Parties upon the terms and conditions thereto contained in the
Credit Agreement, including, without limitation, the subordination of such
obligations to the obligations of the Credit Parties under the Loan Documents.
The obligations of the Lenders to make Loans are conditioned on, among other
things, the execution and delivery by each Credit Party of a Subordination
Agreement in the form hereof.
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
Section 1.01. Definitions; Terms. References to this "Agreement" shall be to
this Second Amended and Restated Subordination Agreement as amended,
supplemented, or otherwise modified from time to time. The term "Senior
Obligations" shall mean, collectively, the due and punctual payment of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans when and as
due, whether at maturity, by acceleration, upon one or more dates on which
repayment or prepayment is required, or otherwise, (ii) each payment required to
be made by the Borrowers under the Credit Agreement in respect of a Letter of
Credit when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), (x) of the Borrowers to one or more of
the Secured Parties under the Credit Agreement, (y) of the Guarantors under the
Guarantee Agreements, (z) of the Borrowers and of the other Credit Parties under
any other Loan Documents to which the Borrowers or such other Credit Parties are
or are to be parties, and (aa) of the Borrowers (or either of them) to any
Lender as an Interest Rate Protection Merchant under or in respect of any
Interest Rate Hedging Agreement now or hereafter in effect. The term
"Subordinated Debt" shall mean any and all Indebtedness, obligations and
liabilities that is or was at any time owed by any Credit Party to any other
Credit Party (including all interest accrued or to accrue thereon up to the date
of such full payment thereof) of every kind and nature whatsoever, whether
represented by negotiable instruments or other writings, whether direct or
indirect, absolute or contingent, due or not due, secured or unsecured,
original, renewed, modified or extended, now in existence or hereafter incurred,
originally contracted with the Credit Party or with another Person, and whether
contracted alone or jointly and/or severally with another or others.


--------------------------------------------------------------------------------


 
Section 2.01. Subordination. Each Credit Party hereby agrees (and reaffirms and
continues it agreement under the Restated Subordination Agreement) that all
claims and demands, and all interest accrued or that may hereafter accrue
thereon, in respect of any Subordinated Debt are subject and subordinate to the
prior indefeasible payment and satisfaction in full in cash of all Senior
Obligations. In furtherance of and not in limitation of the foregoing:
 
(i)  no payment or prepayment of any principal or interest on account of, and no
repurchase, redemption or other retirement (whether at the option of the holder
or otherwise) of Subordinated Debt shall be made, if at the time of such
payment, prepayment, repurchase, redemption or retirement or immediately after
giving effect thereto there shall exist a Default or Event of Default;
 
(ii)  in the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relating to any Credit Party or to its creditors, as such,
or to its property, and in the event of any proceedings for voluntary
liquidation, dissolution or other winding up of any Credit Party, whether or not
involving insolvency or bankruptcy, then the holders of Senior Obligations shall
be entitled to receive final, indefeasible payment in full in cash of all Senior
Obligations (including interest thereon accruing after the commencement of any
such proceedings, whether or not allowed or allowable as a claim in such
proceedings) (and the LC Exposure shall have been reduced to zero and the
Revolving Credit Commitments shall have terminated), before the holders of the
Subordinated Debt (including any other Credit Party) shall be entitled to
receive any payment or other distribution on account of the Subordinated Debt,
and to that end the holders of Senior Obligations shall be entitled to receive
distributions of any kind or character, whether in cash or property or
securities, which may be payable or deliverable in any such proceedings in
respect of the Subordinated Debt;

2

--------------------------------------------------------------------------------



(iii)  in the event that any Subordinated Debt is declared due and payable
before its expressed maturity because of the occurrence of an event of default
(under circumstances when the provisions of the foregoing paragraphs (i) or (ii)
are not applicable), the holders of the Senior Obligations outstanding at the
time such Subordinated Debt so becomes due and payable because of such
occurrence of such an event of default shall be entitled to receive final,
indefeasible payment in full in cash of all Senior Obligations (and the LC
Exposure shall have been reduced to zero and the Revolving Credit Commitments
shall have terminated) before the holders of the Subordinated Debt (including
any Credit Party) are entitled to receive any payment or other distribution on
account of the Subordinated Debt;
 
(iv)  in the event that, notwithstanding the occurrence of any of the events
described in paragraphs (i), (ii) and (iii), any such payment or distribution of
assets of any Credit Party of any kind or character, whether in cash, property
or securities, shall be received by the holders of Subordinated Debt (including
any Credit Party) before all Senior Obligations are finally and indefeasibly
paid in full in cash (and the LC Exposure shall have been reduced to zero and
the Revolving Credit Commitments shall have terminated) such payment or
distribution shall be held in trust for the benefit of, and shall be promptly
paid over or delivered to the holders of such Senior Obligations or their
representative or representatives, including the Administrative Agent, or as
their respective interests may appear, for application to the payment of all
Senior Obligations remaining unpaid to the extent necessary to pay such Senior
Obligations in full in cash, in accordance with the terms thereof, after giving
effect to any concurrent payment or distribution to the holders of such Senior
Obligations;
 
(v)  no holder of Senior Obligations shall be prejudiced in its right to enforce
subordination of the Subordinated Debt by any act or failure to act on the part
of any Credit Party; and
 
(vi) no payment on any Subordinated Debt shall be made to or for the benefit of
any holders of the Prudential Notes or any other Prudential Debt unless
concurrently therewith payment shall be made in respect thereof on the Senior
Obligations to the Administrative Agent for the benefit of the Lenders on a
pari passu basis; nor shall assignment or other transfer of any instrument
evidencing any Subordinated Debt be made to or for the benefit of the holders of
the Prudential Notes or any other Prudential Debt unless the Administrative
Agent (or the Collateral Agent, as appropriate) shall concurrently therewith
receive an assignment or transfer of equal priority on a pari passu basis.
 
Section 2.02. No Payment or Security. Each Credit Party agrees not to make
payment (except if permitted under Section 2.01 hereof) of, or give any security
for, or grant any Lien on its property or assets in respect of, any Subordinated
Debt.
 
Section 2.03. Waiver; No Limitations. (a) Each Credit Party waives any and all
notice of the acceptance of the subordination hereunder and of the creation or
accrual of any of the Senior Obligations or of any renewals, extensions,
increases, or other modifications thereof from time to time, or of the reliance
of any Lender or any other Secured Party upon this Agreement.

3

--------------------------------------------------------------------------------


 
(b) Nothing contained herein shall constitute or be deemed to be a waiver or to
limit any rights in any insolvency proceeding or under applicable law of any
Lender or any other Secured Party as a creditor of any Credit Party, including
in respect of any claim that any payment in respect of Subordinated Debt,
whether or not permitted under Section 2.01 hereof, is a preferential transfer
or otherwise should be set aside or recovered for the benefit of creditors of
any Credit Party.
 
Section 2.04. No Impairment of Subordination. Each holder of Subordinated Debt
hereby consents that the liability of each Credit Party or of any other party
for or upon the Senior Obligations may, from time to time, in whole or in part,
be renewed, increased, extended, or modified, in any and all respects, or
accelerated, compromised, settled or released, and that any collateral security
and Liens for the Senior Obligations, or any guarantee or other accommodation in
respect thereof may, from time to time, in whole or in part, be exchanged, sold,
released or surrendered by the Administrative Agent, the Collateral Agent, the
Issuing Bank, or any Lender, as it may deem advisable, or that any security
interest may be unperfected, and that the financial condition, legal status,
corporate structure or identity, entity classification, affiliation, or any
other characteristic affecting any Credit Party, or affecting any Senior
Obligation, may change in any respect whatsoever, and any other fact or
circumstance may occur that would, but for this specific provision to the
contrary, relieve such holder of Subordinated Debt from the provisions of this
Agreement, all without impairing the subordination contained in this Agreement
and without any notice to or assent from such holder of Subordinated Debt.
 
Section 2.05. Proof of Claim; Past Default. (a) Each holder of Subordinated Debt
hereby irrevocably authorizes the Administrative Agent, and irrevocably
constitutes and appoints it as its attorney in fact with full power (coupled
with an interest, and with power of substitution) for the benefit of the
Lenders, in the name, place and stead of such holder of Subordinated Debt and
whether or not a default exists with respect to the Subordinated Debt, to file
proofs of claim for the full amount of the Subordinated Debt held by it against
any obligor in respect thereof or such obligor's property in any statutory or
non-statutory proceeding affecting such obligor or the Subordinated Debt or any
other proceeding and to vote the full amount of the Subordinated Debt (i) for or
against any proposal or resolution; (ii) for a trustee or trustees or for a
committee of creditors; or (iii) for the acceptance or rejection of any proposed
arrangement, plan of reorganization, composition, settlement or extension and in
connection with any such proceeding.
 
(b) After the occurrence and during the continuation of a Default or Event of
Default or any event described in Sections 2.01(ii) or (iii), should any payment
or distribution or collateral security or proceeds of any collateral security be
received or collected by the holder of any Subordinated Debt for or on account
of any Subordinated Debt, prior to the time that all Senior Obligations have
been fully, finally, and indefeasibly paid in cash (and the LC Exposure reduced
to zero and the Revolving Credit Commitments terminated), such holder of
Subordinated Debt shall forthwith deliver the same to the Administrative Agent,
in precisely the form received (with the endorsement of such holder of
Subordinated Debt where necessary), for application on account of the Senior
Obligations (or, in the case of collateral security, delivery to the Collateral
Agent for such application thereby) and such holder of Subordinated Debt agrees
that, until so delivered, the same shall be deemed received by such holder of
Subordinated Debt as trustee for the Secured Parties in trust for the Secured
Parties; and in the event of the failure of such holder of Subordinated Debt to
endorse any instrument for the payment of money so received payable to its
order, the Administrative Agent or any officer or employee thereof is hereby
irrevocably constituted and appointed attorney in fact for such holder of
Subordinated Debt, with full power (coupled with an interest and with full power
of substitution) to make any such endorsement. In the event that such holder of
Subordinated Debt fails to make such delivery, such holder of Subordinated Debt
agrees to immediately pay to the Administrative Agent for the ratable benefit of
the Lenders an amount equivalent to any such payment or the value of such
security received.

4

--------------------------------------------------------------------------------


 
(c) No holder of Subordinated Debt will take or omit to take any action or
assert any claim with respect to the Subordinated Debt or otherwise which is
inconsistent with the provisions of this Agreement. Without limiting the
foregoing, no holder or Subordinated Debt will assert, collect or enforce the
Subordinated Debt or any part thereof or take any action to foreclose or realize
upon the Subordinated Debt or any part thereof or enforce any of the documents,
instruments or agreements evidencing the same except (a) in each such case as
necessary, so long as no Default or Event of Default has occurred and is then
continuing under the Credit Agreement or would occur after giving effect
thereto, to collect any sums expressly permitted to be paid pursuant to Section
2.01(i), to the extent (but only to such extent) that the commencement of a
legal action may be required to toll the running of any applicable statute of
limitation. Until the Senior Obligations have been finally paid in full in cash,
no holder of Subordinated Debt shall have any right of subrogation,
reimbursement, restitution, contribution or indemnify whatsoever from any assets
of any Credit Party or any guarantor of or provider of collateral security for
the Senior Obligations. Each holder of subordinated Debt further waives any and
all rights with respect to marshalling.
 
Section 2.06. No Transfer. Each Credit Party represents and warrants to the
Secured Parties that such Credit Party has not (except for the benefit of the
Secured Parties) granted any security interest in or made any other transfer or
assignment of any Subordinated Debt (except to (x) the Collateral Agent, in each
case for the ratable benefit of the Secured Parties and (y) concurrently
herewith, and on a pari passu basis to the holders of the Prudential Notes or
any other Prudential Debt or to the Trustee for the benefit of the holders of
any Prudential Debt pursuant to the subordination agreement contemplated by the
Prudential Shelf Agreement) and agrees that such Credit Party will not grant a
security interest in, or Lien upon, any of its properties or assets in respect
of any Subordinated Debt (whether now outstanding or hereafter arising) or make
any other sale, transfer or assignment of any Subordinated Debt (except to or as
designated by the Administrative Agent). The holders of the Subordinated Debt
will not, at any time this Agreement is in effect, modify any of the terms of
any of the Subordinated Debt or any documents, instruments or agreements
evidencing the same.
 
Section 2.07. Instruments. Each Credit Party represents and warrants to the
Secured Parties that as of the date hereof the Subordinated Debt is not
represented by any instruments or other writings. Each Credit Party agrees that
at no time hereafter will any part of the Subordinated Debt be represented by
any instruments or other writings, except such instruments or other writings, if
any, (i) that in each case bear a legend clearly referring to this Agreement and
setting forth that the obligations represented by such instruments or writings
are subject to the subordination hereunder, and (ii) true copies of which shall
have been delivered to the Administrative Agent promptly after execution
thereof. Subordinated Debt not evidenced by an instrument or document shall
nevertheless be deemed subordinated by virtue of this Agreement.

5

--------------------------------------------------------------------------------


 
Section 2.08. Statements of Account; Books and Records. Each holder of
Subordinated Debt further hereby agrees that it will render to the
Administrative Agent or any Lender upon demand, from time to time, a statement
of the account of each Credit Party with it. Each holder of Subordinated Debt
agrees that its respective books and records, and financial statements, will
appropriately show that the Subordinated Debt is subject to this Agreement.
 
Section 2.09. Other Subordination Provisions. The subordination hereunder shall
be in addition to, and shall not limit or be limited by, any subordination
provisions contained in any Guarantee Agreement or other Loan Document.
 
Section 3.01. Representation and Warranties. Each Credit Party represents and
warrants to the Secured Parties that all representations and warranties relating
to it in the Credit Agreement are true and correct.
 
Section 4.01. Amendment; Waiver. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by any Credit Party therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Administrative Agent with the written consent of the Required Lenders. Any such
waiver, consent or approval shall be effective only in the specific instance and
for the purpose for which given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in the same, similar or other circumstances. No waiver of any breach or default
of or by any Credit Party under this Agreement shall be deemed a waiver of any
other previous breach or default or any thereafter occurring.
 
Section 4.02. Survival; Severability.
 
(a) All covenants, agreements, representations and warranties made by the Credit
Parties herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document (i) shall be considered to have been relied upon by the Lenders and
shall survive the making by the Lenders of the Loans, and the execution and
delivery to the Lenders of any Notes evidencing such Loans, regardless of any
investigation made by the Administrative Agent, the Collateral Agent, the
Issuing Bank, or any Lender or on their behalf, and (ii) shall continue in full
force and effect as long as any of the Obligations is outstanding and unpaid,
the LC Exposure does not equal zero, and the Revolving Credit Commitments have
not been terminated.
 
(b) Any provision of this Agreement that is illegal, invalid or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such illegality, invalidity or unenforceability without invalidating the
remaining provisions hereof or affecting the legality, validity or
enforceability of such provisions in any other jurisdiction. The parties hereto
agree to negotiate in good faith to replace any illegal, invalid or
unenforceable provision of this Agreement with a legal, valid and enforceable
provision that, to the extent possible, will preserve the economic bargain of
this Agreement, or to otherwise amend this Agreement to achieve such result.

6

--------------------------------------------------------------------------------


 
Section 4.03. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Credit Party that are contained in this Agreement shall
bind and inure to the benefit of each party hereto and their respective
successors and assigns. No Credit Party may assign or transfer any of its rights
or obligations hereunder except as expressly contemplated by this Agreement or
the other Loan Documents (and any such attempted assignment shall be void).
 
Section 4.04. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW
PRINCIPLES OF THE LAWS OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF A JURISDICITON OTHER THAN SUCH STATE.
 
Section 4.05. Headings; Interpretation. The Article and Section headings in this
Agreement are for convenience only and shall not affect the construction hereof.
The rules of interpretation of Section 1.03 of the Credit Agreement shall apply
to this Agreement.
 
Section 4.06. Notices. Notices, consents and other communications provided for
herein shall (except as otherwise expressly permitted herein) be in writing and
given as provided in Section 9.01 of the Credit Agreement. Communications and
notices to any Credit Party shall be given to it at its address set forth in
Schedule A hereto.
 
Section 4.07. Counterparts; Additional Parties. (a) This Agreement may be
executed in separate counterparts (telecopy of any executed counterpart having
the same effect as manual delivery thereof), each of which shall constitute an
original, but all of which, when taken together, shall constitute but one
Agreement.
 
(b) The Company shall cause each Person that becomes a direct or indirect
subsidiary of the Company (if such a Person is not already a party to this
Agreement) to execute and deliver a supplement hereto in the form of Exhibit
4.07(b) hereto concurrent with such person's becoming a direct or indirect
Subsidiary of the Company. Upon execution and delivery after the date hereof by
the Administrative Agent and a Subsidiary of the Company of a supplement in the
form of Exhibit 4.07(b) hereto, such Subsidiary shall become a party hereto with
the same force and effect as if originally named herein. The execution and
delivery of such supplement shall not require the consent of any Credit Party.
The rights and obligations of each Credit Party and each other holder of
Subordinated Debt hereunder shall remain in full force and effect
notwithstanding the addition of, or the failure to add, any Person as a party
hereto, in each case whether or not required under the Credit Agreement.

7

--------------------------------------------------------------------------------


 
Section 4.08. Jurisdiction; Consent to Service of Process.
 
(a) Each Credit Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Collateral Agent, the Issuing Bank, or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Credit Party or its properties in the courts of any
jurisdiction.
 
(b) Each Credit Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in the
preceding paragraph. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
 
(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 4.06. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
 
Section 4.09. WAIVER OF JURY TRIAL; WAIVER OF SPECIAL DAMAGES. EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
 
EACH CREDIT PARTY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT
EITHER OF THEM MAY HAVE TO CLAIM OR RECOVER FROM THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, ANY LENDER OR ISSUING BANK IN ANY LEGAL ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

8

--------------------------------------------------------------------------------



Section 4.10. Termination of Subordination. This Agreement shall continue in
full force and effect, and the obligations and agreements of the Credit Parties
hereunder shall continue to be fully operative, until all of the Senior
Obligations shall have been paid and satisfied in full in cash and such full
payment and satisfaction shall be final and not avoidable, the LC Exposure shall
have been reduced to zero and the Revolving Commitments shall have terminated.
To the extent that the Lenders or any guarantor of or provider of collateral for
the Senior Obligations makes any payment on the Senior Obligations that is
subsequently invalidated, declared to be fraudulent or preferential or set aside
or is required to be repaid to a trustee, receiver or any other party under any
bankruptcy, insolvency or reorganization act, state or federal law, common law
or equitable cause (such payment being hereinafter referred to as a "Voided
Payment"), then to the extent of such Voided Payment, that portion of the Senior
Obligations that had been previously satisfied by such Voided Payment shall be
revived and continue in full force and effect as if such Voided Payment had
never been made. In the event that a Voided Payment is recovered from any
Lender, an Event of Default shall be deemed to have existed and to be continuing
under the Credit Agreement from the date of such Lender's initial receipt of
such Voided Payment until the full amount of such Voided Payment is restored to
such Lender. During any continuance of any such Event of Default, this Agreement
shall be in full force and effect with respect to the Subordinated Debt. To the
extent that any holder of Subordinated Debt has received any payments with
respect to the Subordinated Debt subsequent to the date of such Lender's initial
receipt of such Voided Payment and such payments have not bee invalidated,
declared to be fraudulent or preferential or set aside or required to be repaid
to a trustee, receiver, or any other party under any bankruptcy act, state or
federal law, common law or equitable cause, such holder of Subordinated Debt
shall be obligated and hereby agrees that any such payment so made or received
shall be deemed to have been received in trust for the benefit of the Lender,
and such holder of Subordinated Debt hereby agrees to pay to such Lender upon
demand, the full amount so received by such holder of Subordinated Debt during
such period of time to the extent necessary fully to restore to such Lender the
amount of such Voided Payment. Upon the payment and satisfaction in full in cash
of all of the Senior Obligations, the LC Exposure shall have been reduced to
zero and the termination of the Revolving Commitments, which payment shall be
final and no avoidable, this Agreement will automatically terminate without any
additional action by any party thereto.

9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Subordination Agreement to be duly executed and delivered by their
respective officers or representatives as of the day and year first above
written.
 

 
DREW INDUSTRIES INCORPORATED
       
By:
      
Name:
   
Title:
       
KINRO, INC.
       
By:
      
Name:
   
Title:
       
LIPPERT TIRE & AXLE, INC.
       
By:
      
Name:
   
Title:
       
LIPPERT COMPONENTS, INC.
       
By:
          
KINRO HOLDING, INC.
       
By:
      
Name:
   
Title:


10

--------------------------------------------------------------------------------





 
LIPPERT TIRE & AXLE HOLDING, INC.
       
By:
      
Name:
   
Title:
       
LIPPERT HOLDING, INC.
       
By:
      
Name:
   
Title:
       
KINRO MANUFACTURING, INC.
       
By:
      
Name:
   
Title:
       
LIPPERT COMPONENTS MANUFACTURING, INC.
       
By:
      
Name:
   
Title:
       
COIL CLIP, INC.
       
By:
       
Name:
   
Title:
       
ZIEMAN MANUFACTURING COMPANY
       
By:
      
Name:
   
Title:


11

--------------------------------------------------------------------------------





 
KINRO TEXAS LIMITED PARTNERSHIP
         
By:
KINRO MANUFACTURING, INC., its general partner
           
By:
        
Name:
     
Title:
         
KINRO TENNESSEE LIMITED PARTNERSHIP
         
By:
KINRO MANUFACTURING, INC., its general partner
           
By:
        
Name:
     
Title:
         
LIPPERT TIRE & AXLE TEXAS LIMITED PARTNERSHIP
         
By:
LIPPERT COMPONENTS MANUFACTURING, INC., its general partner
           
By:
        
Name:
     
Title:
         
BBD REALTY TEXAS LIMITED PARTNERSHIP
         
By:
KINRO MANUFACTURING, INC., its general partner
           
By:
        
Name:
     
Title:


12

--------------------------------------------------------------------------------





 
LD REALTY, INC.
         
By:
      
Name:
     
Title:
           
LIPPERT COMPONENTS TEXAS, LIMITED PARTNERSHIP
         
By:
LIPPERT COMPONENTS MANUFACTURING INC., its general partner
           
By:
        
Name:
     
Title:
         
TRAILAIR, INC.
         
By:
      
Name:
     
Title:
           
LTM MANUFACTURING, L.L.C.
         
By:
      
Name:
     
Title:
           
JPMORGAN CHASE BANK, N.A.
 
as Administrative Agent
         
By:
      
Name:
     
Title:
 


13

--------------------------------------------------------------------------------


 